Title: Virginia Delegates to Edmund Randolph, 26 February 1787
From: Virginia Delegates
To: Randolph, Edmund


Sir
N York. 26th. Feby. 1787.
We are sorry to inform you, that we have inquired at the board of treasury respecting the indents of interest necessary for the State under the requisition of the last year, & that the Commrs. have informed us that from the uncertainty of the productiveness of the funds appropriated by the legislature as a compliance, they were doubtful whether they could with propriety issue them at all, but that at any rate they could not be ready in a month or six weeks from this time; so that there seems to be but little hopes that they can be thrown into circulation during the collection of the taxes.
A Mr. Huff from Winchester has farmed the exclusive priviledge of transporting the Mail from Alexandria to Pittsburgh for seven years and from Winchester to Staunton. On supposition that the same person would also contract for the road from Richmond to Staunton we applied to Congress for a resolution to impower the Post Mr. Genl. to farm the transportation of the Mail on this rout for the same period, which has been obtained.
The Secretary of Congress has informed us he has forwarded the resolution of Congress recommending the Convention of the States on the Second Munday in May next at the City of Philada. We have the honor to be with the highest respect Yr. Excys. Most Obedt. & Very hmble servts.
Willm. Grayson.
James Maddisson.
